EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Peter Malen (Reg. No. 45576) on 03/03/2022.

The application has been amended as follows: 

Claim 4. (currently amended) The method as recited in claim 3, wherein the received cloud provider information comprises information that identifies a cloud provider that has been selected by [[a]] the user at the client.



Claim 5. (currently amended)	The method as recited in claim 3, wherein the received instance information comprises information indicating an amount of storage needed by [[a]] the user.



Claim 14. (currently amended)	The non-transitory storage medium as recited in claim 13, wherein the received cloud provider information comprises information that identifies a cloud provider that has been selected by [[a]] the user at the client.



Claim 15. (currently amended)	The non-transitory storage medium as recited in claim 13, wherein the received instance information comprises information indicating an amount of storage needed by [[a]] the user.



The following is an examiner’s statement of reasons for allowance:

In interpreting the currently amended claims, in light of the specification, the Examiner finds the claimed invention to be patentable distinct from the prior art of records.


Long et al. (2017/0262185) discloses a method, comprising: receiving, at a service provider site, cloud provider information from a client; and receiving by the service provider site, from the client, one or more product selection inputs, each of the 

However, the prior art of record fails to teach or suggest checking, by the service provider site, to determine if any conflicts or incompatibilities exist among the data protection products selected by the user and, when such a conflict or incompatibility is found, updating a user menu so as to prevent user selection of conflicting or incompatible data protection products; receiving, at the service provider site, instance information from the client; assembling, at the service provider site, the cloud provider information, the data protection product information, and the instance information, into a data protection configuration; and generating, at a service provider site, a script which is executable to implement the assembled data protection configuration as set forth in independent Claim 3.  The cited prior art does not teach or suggest checking to determine if any conflicts or incompatibilities exist among the data protection products selected by the user and, when such a conflict or incompatibility is found, updating a user menu so as to prevent user selection of conflicting or incompatible data protection products.  The cited art does not teach or suggest receiving the instance information from the client and/or assembling the cloud provider information, the data protection product information, and the instance information, into a data protection configuration.  The cited art does not teach or suggest generating the script which is executable to implement the assembled data protection configuration.  Thus, these are some of the reasons why the amended claims are allowable.


Similar limitations are present with independent claim 13. Therefore, Claims 3 and 13 are allowed because of the combination of other limitations and the limitations listed above.


Claims 3-5, 9-15, and 19-22 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should clearly labeled “Comments on Examiner’s Amendment” or “Reasons for Allowance”. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW WOO whose telephone number is (571)270-7521.  The examiner can normally be reached on Telework 9:00AM-6:00PM | IFP M-F 9:00AM-6:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing Chan can be reached on 5712727493.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the 


/ANDREW WOO/
Examiner, Art Unit 2441

/WING F CHAN/Supervisory Patent Examiner, Art Unit 2441                                                                                                                                                                                                        
03/03/2022